department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uil number ebi ke date jan contact person identification_number telephone number empioyer identification_number legend trust a_trust b plan d plan e g o t o f dear applicant this is in reply to a request for a ruling dated date concerning the tax consequences of a transfer of assets from one voluntary employees’ beneficiary association to another voluntary employees' beneficiary association trust a has been recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code trust b has also been recognized as exempt from federal_income_tax under sec_501 of the code trust a and plan d were established on date plan d provided disability coverage and benefits and survivor benefits on a self-insured basis until date trust b was established on date to provide the funding for welfare benefits to participants in pian e this trust is used to fund all welfare benefits aside from disability and survivor benefits which are currently funded by trust a_trust a received a determination_letter dated date establishing exemption under sec_501 of the code trust b received a determination_letter dated date establishing exemption under sec_501 of the code company g the employer and plan_sponsor has been recognized as exempt under -2- sec_501 of the code company g represents that it has taken a deduction under sec_419 of the code for contributions made to the welfare_benefit plans g consolidated all of its welfare and fringe benefit programs into plan e as of date plan e currently offers the following benefit options health dental and vision flexible_spending_account reimbursements life and disability insurance in plan e was amended to provide an employer-provided basic level of disability offers eligible employees life_insurance at one to four times their compensation and insurance and a basic level of life_insurance on a fully insured basis this disability insurance is offered through plan e and funded through trust a company g pays the full amount of the premium on a basic level of group term life and long term disability insurance for its employees plan e offers an option to purchase additional disability coverage only the long-term basic level of disability coverage is paid through trust a because of company g’s decision to provide a basic level of life and disability benefits to its employees the old self-insured benefits under the plan d became redundant and therefore company g decided to terminate plan d in favor of the fully insured benefits under plan e those individuals that are receiving disability or survivor benefits under the terms of trust a have been or will be provided for through the purchase of annuities a segregated fund in trust b or a lump sum payment all other participants have received the survivor and disability coverage which they had purchased under plan d in prior years there are no accounts in which participants may vest nor are there any records of employee contributions from the inception of plan d to date those currently receiving long-term disability benefits will have that coverage provided through insurance those receiving survivor benefit payments will have them provided from the funds transferred to trust b which encompasses the benefits under the former plan d that are now a component benefit under plan e and survivor benefits life_insurance will be provided through pian e with all other welfare benefits it is proposed that trust a be merged with trust b so that all funds used to provide the welfare benefits including disability and life_insurance benefits are held in one trust to minimize costs of administering two trusts related to one plan plan e all future disability beginning in company g offered a new short-term disability benefit entirely funded from company g’s assets however funds relating to this benefit have not been paid from trust a in order to consolidate the assets in trusts a and b it is proposed that trust a be terminated and alt of its assets be transferred to trust b section of plan d states that neither company g nor an affiliate of company g has any right title or interest in any of the contributions made to its corresponding trust fund also this section provides that no part of this trust fund shail revert to company g or its participating affiliates with the exception of a mistake of fact contribution from a participant which may be returned within one year of participant's contribution sec_9_1 of trust a dated and a proposed amendment to sec_12 a of trust a dated date does not permit an amendment to allow the return or repayment to company g or its affiliates of any part of trust a sec_4 g of plan e dated date gives power to the plan_administrator to take unilateral or other action to ensure that plan e does not fail any of the non-discrimination requirements imposed by the code a proposed amendment to trust a’s trust document to permit the merger of trust a into trust b and a corresponding amendment of trust b to accept the merger was prepared the purpose of this consolidation of assets is to minimize costs of administering two separate trusts related to plan e company g proposes to dispose_of plan d’s assets in the following manner in order to satisfy the fixed and contingent disability benefit liabilities from plan d a purchase of annuities or a lump sum payment equal or greater than the present_value of all future benefit payments will be made to the beneficiaries the funds related to persons entitled to and currently receiving survivor benefits in trust a will be transferred to trust b but segregated from the other assets and held solely for satisfying present or future obligations the remaining assets in trust a will be directly transferred to trust b once in trust b these assets will be used to provide life long term disability or other welfare benefits through the purchase of insurance or on a self-insured basis under plan e which qualify under sec_501 of the code following the transfer of the remaining funds of trust a to trust b_trust a will merge into trust b with trust b emerging as the surviving trust that will be utilized to fund the welfare benefits provided to company g’s employees the following rulings have been requested that the transfer of assets from trust a to trust b will not cause either trust a or trust b to cease to be recognized as exempt from federal_income_tax under sec_501 of the code that neither trust a nor trust b will be liable for excise_tax under sec_4976 of code as a result of the transfer of assets from trust a to trust b law sec_501 of the code provides for the exemption from federal_income_tax of voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated -4- beneficiaries if no part of the net_earnings of such association inures to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-4 of the income_tax regulations provides that it will not constitute prohibited inurement if on termination of an organization described in sec_501 of the code any assets remaining in the association after satisfaction of all liabilities to existing beneficiaries of the association are applied to provide either directly or through the purchase of insurance life sick accident or other permissible benefits pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or other highly compensated employees of the employer it further states that if the trust document or charter provides for the reversion of assets to the employer on dissolution or if reversion is permitted through operation of law the trust is not an organization described in sec_501 sec_4976 provides that any portion of a welfare_benefit_fund reverting to the benefit of the employer will be subject_to a percent excise_tax a welfare_benefit_fund includes an organization described in sec_501 the transfer of assets from a to b will not affect the tax-exempt status of either a or b because no prohibited inurement will occur the transferred assets will be used to provide permissible life sick accident or other_benefits pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees specifically the proposed surviving plan will provide the following benefits health dental and vision flexible_spending_account reimbursements basic and additional life and disability insurance these benefits will be provided in a non-discriminatory manner pursuant to sec_11 of trust e dated date and with reference to sec_3_1 concerning eligibility these assets will be used for the exclusive purpose of providing the above permissible all of a’s liabilities will be satisfied before assets are benefits to eligible persons under plan e transferred to b under the terms of both trust a and trust b and pursuant to sec_1_501_c_9_-4 of the regulations g is prohibited from receiving a reversion of assets from either trust a or trust b and g will not in fact receive such assets thus the transfer of assets from trust a to trust b will not result in a reversion to g or its subsidiaries accordingly we rule as follows the transfer of assets from trust a to trust b will not cause either trust a or trust b to cease to be recognized as exempt from federal_income_tax under sec_501 of the code neither g nor any of its subsidiaries will be liable for excise_tax under sec_4976 of the -5- code as a result of the transfer of assets from trust a to trust b this ruling is based on the understanding that there will be no material_change in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service we are not ruling whether the account or sub-account balances in the plans are subject_to the tax on unrelated_business_income under sec_511 and sec_512 of the code this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve future questions about your income_tax responsibility please keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter we have sent a copy of this letter to your authorized representative as indicated in your power_of_attorney sincerely bigiivey nocd bh robert c harper jr manager exempt_organizations technical group
